Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on July 15, 2021 regarding Application No. 16/654982 originally filed on October 16, 2019.
Claims 1, 2, 4-6, 10, 11, 13-15, 19, 20 and 22-24 were amended.
Claims 3, 12 and 21 were cancelled.
Claims 1, 2, 4-11, 13-20 and 22-24 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding rejection of claims 1-25 under 35 U.S.C. 101 as directed to an abstract idea the applicant argues that the rejection should be withdrawn, particularly in view of the claims as amended. More particularly the applicant states that the amended claims are not directed to an abstract idea, because amended claim 1 is directed to a method, which is implemented by a processor of a management device, for determining a stripe length associated with a maximum value of available capacities of a storage system, rd paragraph]. The examiner respectfully disagrees.
The fact that the invention of claim 1 is directed to a method which is implemented by a processor is not enough to overcome the rejection. As explained on MPEP 2106 the first prong on the Patent Subject Matter Eligibility is to determine that the claimed invention is one of the four statutory categories. Claim 1 is a method, thus it passes the first prong. Regarding the use of a processor, claims can recite a mental process even if they are claimed as being performed on a computer [MPEP 2106 III. C].
Amended claim 1 is directed to a method for obtaining a storage system capacity, wherein this method uses:
an array of disk capacities DGi; 
wherein each disk capacity is the number CDi; and 
wherein the length of the array DGi is Ni (i.e. DGi = [CD0, …, CDi, …, CDn-1]);
wherein the array of disk capacities is arranged in descending order (i.e. a capacity CDx of a disk Dx in a DGx is greater than a capacity CDx+1 of a disk Dx+1 in a DGx+1); and 
a stripe length = a positive integer in the range of [r, z].
From the above description it should be clear that these are all variables defined by the method (i.e. algorithm) used for obtaining a storage system capacity. While these numbers appear to be related to a storage system (i.e. these are disk configuration characteristic values) the specification explicitly discloses that 
“obtains disk information in the storage system. The disk information includes a disk capacity and quantity. The 
Hence, broadly and reasonably speaking, the method of claim 1 simply acquires these numbers from a user at a terminal to run an algorithm; and therefore, there is no meaningful relationship between the claimed numbers and the actual storage system. I.e. the numbers could be read from a document, or could represent an imaginary proof of concept system configuration existing only on the mind of the user that inputs the values in the terminal.
Claim 1 further recites “obtaining, by a processor of a management device, a candidate stripe length LORIGy, wherein a value of y is an integer in the stripe length from r to z that can be configured, and LORIGy=y.” Similar to the above discussion this limitation can be broadly, reasonably, and in-light of the specification interpreted as a user providing the value y to the algorithm at a terminal.
Claim 1 further recites “obtaining, by the processor of the management device, an available capacity that is of the storage system and that is associated with a stripe having the candidate stripe length LORIGy.” This particular limitation provides no details as to how the “available capacity” quantity is obtained. It simply states that this quantity “is associated with a stripe having the candidate stripe length LORIGy”. However claim 5 provides more details as to how the quantity “available capacity” is computed. Particularly claim 5 recite calculating the available capacity by determining if the equation 

    PNG
    media_image1.png
    89
    363
    media_image1.png
    Greyscale

is met. These is an example of a mental process; that is, it is an evaluation of the result of the given equation.
Finally, claim 1 was amended to recite “providing, by the processor of the management device based on an available capacity that is of the storage system and that is associated with each stripe having a candidate stripe length from LORIGr to LORIGz, a candidate stripe length LORIGP associated with a maximum value of available capacities of the storage system to use, wherein a value of P is an integer in r to z.” Broadly and reasonably speaking this limitation may be interpreted as given the a candidate stripes associated with available capacities from the previous limitation; providing the one associated with the maximum capacity. This is similar as selecting a value from a list of available values. The limitation provides no particulars as to how the candidate stripe length LORIGP is determined; and the specification is also vague regarding this computation. As such is it reasonable to interpret this limitation as the mental step of “selecting a value from a list”.
Therefore, it should be clear from the discussion above that claims 1-25 are directed to an abstract idea without significantly more, and not tied to any particular technology. I.e. the claimed invention is directed to a method for determining , an available capacity of the storage system associated with a stripe having the candidate stripe length LORIGy and a candidate stripe length LORIGP associated with a maximum capacity; 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining a candidate strip length and obtaining an available capacity; these two are examples of mathematical calculations. This judicial exception is not integrated into a practical application because other system parameters gathered and used to compute the strip length and system capacity amount to data gathering steps required to do the mathematical computation and do not add a meaningful limitations to the method as they are insignificant extra-solution activity. Particularly claims 1, 10 and 19 provide no details as to how these data is gathered; but the specification discloses that the method 
“obtains disk information in the storage system. The disk information includes a disk capacity and quantity. The obtaining, by the management device, disk information in the storage system specifically includes: collecting information about a disk installed on the storage system or storage system disk information entered by a user.” [PGPub US 2020/0117386 Al; ¶0054].

Furthermore, dependent claims 5, 6, 14, 15, 23 and 24 are directed to an abstract idea without significantly more. Particularly the claim(s) recite(s) obtaining a candidate strip length and obtaining an available capacity by determining if the equation 

    PNG
    media_image1.png
    89
    363
    media_image1.png
    Greyscale

is met. These is an example of a mental process; that is, it is an evaluation of the result of the given equation. This judicial exception is not integrated into a practical application because other system parameters gathered and used to compute the strip length and system capacity amount to data gathering steps required to do the mathematical computation and do not add a meaningful limitations to the method as they are insignificant extra-solution activity. Similarly claims 2, 11 and 20 are directed to, given a list of disks, grouping those disks and then sorting the resulting groups; grouping a list of objects and sorting the resulting groups is clearly a mental process. 

Conclusion
Claims 1-25 are rejected as explained above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132